DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
 

Response to Amendment
The amendment filed March 22, 2022 has been entered.  Claims 1 and 3 are pending in the application, with claim 2 being previously cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Teruda Corp. (WO 2014/102870 A1) (hereinafter – D1) (citing translation of document in Applicant’s IDS).
Re. Claim 1: D1 teaches a blood pressure measurement device comprising:
a bag-like cuff configured to be wound around a living body and inflated with a fluid supplied to internal space thereof (Figs. 5-8, 11, 12: bag-like cuff 20, shown wound around living body in Fig. 1);
a supply device configured to supply the fluid into the cuff (Fig. 1: air balloon 5 and/or tubes 6, 7);
guides arranged in the cuff on a living body side and configured to create wrinkles in the cuff on the living body side, in a direction intersecting a winding direction of the cuff, when the cuff is inflated to pressurize the living body (Figs. 11-13, 15-18: fold depth countermeasure unit 200);
a back plate arranged on the living body side of the cuff and extending in a circumferential direction of a measurement target site of the living body (Figs. 6, 8: support plate 42);
a bag-like sensing cuff arranged on the living body side of the back plate, arranged in an area of the measurement target site where the artery runs when the cuff is wound around the living body, and inflated with the fluid supplied to the internal space (Fig. 10: air bag 40A arranged on living body side of support plate 42);
a main body that includes a pump configured to supply the fluid to the cuff and the sensing cuff and serves as the supply device (Figs. 1-3: sphygmomanometer 1 includes air balloon 5 which serves as a supply device); and
a strap arranged on the main body in such a manner as to be attached to the measurement target site along the circumferential direction thereof (Fig. 12: arm winding portion 12, which constitutes a strap),
wherein the guides are a plurality of grooves arranged in an outer surface of the cuff on the living body side (Fig. 11: grooves 201, arranged on living body side as shown in Fig. 13), and
the guides are arranged at regular intervals in an entire area of the cuff in a longitudinal direction (Figs 5-8, 11-13, 15-18: fold depth countermeasure unit arranged at regular intervals over at least one entire area of the cuff, i.e., the entire area of where the countermeasure units span).
Re. Claim 3: D1 teaches the device according to claim 1.  D1 further teaches the device wherein the guides create the wrinkles in a direction perpendicular to the winding direction of the cuff (Fig. 11: the guides create wrinkles, grooves 201, which run perpendicular to the winding direction of the cuff, shown winding in Fig. 12).

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Thus, Terumo Corp. fails to disclose and, in fact, teaches away from arranging the fold depth countermeasure units 200 ‘at regular intervals in an entire area of the cuff in a longitudinal direction of the cuff" as now recited in claim 1.’”	
	The scope of Applicant’s argument is incommensurate with the scope of the claims.  The claim does not delineate what is defined by “an entire area,” nor does it provide relative structural context.  Examiner is interpreting an “area” as any particular extent of a space or surface.  Therefore, in the context of the art of D1 applied, the grooves appear to be disposed at regular intervals in an entire area where the grooves are disposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791